           Case 5:17-cv-00808-RCL Document 160 Filed 02/26/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 BATES ENERGY OIL & GAS, LLC                    §
                                                §
 v.                                             §      CIVIL ACTION SA:17-CV-00808-XR
                                                §
 COMPLETE OIL FIELD SERVICES                    §
 LLC AND SAM TAYLOR                             §


       COUNTER-PLAINTIFF COMPLETE OIL FIELD SERVICES LLC’S
  ADVISORY TO THE COURT RE-URGING PREVIOUS MOTION FOR DEFAULT
                          AGAINST FSU



       1.      On May 2, 2019, Counter-Plaintiff Complete Oil Field Services, LLC (“COFS”)

moved for an entry of default against Counter-Defendant Unlimited Frac Sand, LLC d/b/a Frac

Sand Unlimited (“FSU”) pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. See Dkt.

No. 120.

       2.      FSU was one of four Counter-Defendants against whom COFS sought entry of a

default. The others were Tier 1 Sands, LLC, David Bravo, and Lorena Silvistri Bravo. Id.

       3.      That same day, May 2, 2019, the Clerk entered a default against all of the Counter-

Defendants against whom default was sought except for FSU. See Dkt. No. 122.

       4.      There was no explanation or order why a default was not entered against FSU. FSU

had the same factual and procedural background as David Bravo and Lorena Silvistri Bravo. FSU

is David Bravo’s company.

       5.      Since May 2019, FSU has still not answered COFS’s Fourth Amended

Counterclaim, which was the basis for COFS’s request for entry of a default against FSU and the

other Counter-Defendants who were defaulted on May 2, 2019. See Dkt. No. 120.




                                                                                           Page 1
          Case 5:17-cv-00808-RCL Document 160 Filed 02/26/20 Page 2 of 4




         6.    The Fifth Circuit has held that “[a] default occurs when a defendant has failed to

plead or otherwise respond to the complaint within the time required by the Federal Rules.” New

York Life Ins. Co. v. Brown, 84 F.3d 137, 141 (5th Cir. 1996) (citation omitted).

         7.    COFS incorporates by reference its May 2, 2019 request for entry of default against

FSU. To the extent that the Court and Clerk find it appropriate, COFS respectfully renews its

motion and request that the Clerk enter default against FSU in accordance with Fed. R. Civ. P.

55(a).


Dated: February 26, 2020



                                                     Respectfully submitted,
                                                             /s/ Lamont A. Jefferson
                                                     Lamont A. Jefferson
                                                     State Bar No. 10607800
                                                     Lisa S. Barkley
                                                     State Bar No. 17851450
                                                     JEFFERSON CANO
                                                     112 East Pecan Street, Suite 1650
                                                     San Antonio, Texas 78205
                                                     (210) 988-1811 / Fax: (210) 988-1811
                                                     LJefferson@jeffersoncano.com
                                                     LBarkley@jeffersoncano.com
                                                     ATTORNEYS FOR DEFENDANTS
                                                     AND COUNTER-PLAINTIFF




COUNTER-PLAINTIFF COFS’S ADVISORY AND RE-URGING MOTION FOR ENTRY OF DEFAULT                 Page 2
        Case 5:17-cv-00808-RCL Document 160 Filed 02/26/20 Page 3 of 4




                               CERTIFICATE OF SERVICE

       I certify that on this 26th day of February, 2020, I electronically filed the foregoing

instrument with the Clerk of the Court using the CM/ECF system and served the following counsel

of record in accordance with the Federal Rules of Civil Procedure:

Michael D. Schwartz
SCHWARTZ LAW FIRM
600 Inwood Avenue N.
Suite 130
Oakdale, MN 55128
Mschwartz@mdspalaw.com
Counsel for Counter-Defendant
Mark B. Sylla

Morris E. “Trey” White III
VILLA & WHITE LLP
1100 NW Loop 410, #802
San Antonio, TX 78213
treywhite@villawhite.com
Counsel for Counter-Defendant
Tier 1 Sands, LLC

Rob L. Wiley
STEWART & WILEY, PLLC
2202 Timberloch Place, Suite 110
The Woodlands, TX 77380
rwiley@stewartwiley.com
Counsel for David Bravo, Lorena
Silvistri Bravo and Unlimited Frac
Sand, LLC d/b/a Frac Sand Unlimited

The following parties are not represented by legal counsel, and were served with the foregoing
instrument by email in accordance with the Federal Rules of Civil Procedure:

Bates Energy Oil & Gas, LLC
3201 Cherry Ridge
Bldg. B, Ste. B210
San Antonio, Texas 78230
sbates@tssoil.com




COUNTER-PLAINTIFF COFS’S ADVISORY AND RE-URGING MOTION FOR ENTRY OF DEFAULT             Page 3
        Case 5:17-cv-00808-RCL Document 160 Filed 02/26/20 Page 4 of 4




Equity Liaison Company
Dewayne Naumann
3303 Northland Drive
Suite 307
Austin, Texas 78721
dnaumann@equityliaison.com

Howard Resources, LLC
1308 CR 905A
Joshua, Texas 76058
austin@howardresourcesllc.com




                                               /s/Lisa S. Barkley
                                               Lisa S. Barkley




COUNTER-PLAINTIFF COFS’S ADVISORY AND RE-URGING MOTION FOR ENTRY OF DEFAULT   Page 4
